Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-15, and 17-20 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al. (US 20160316268, hereinafter Carmichael) in 
Regarding claim 1, “A computer-implemented method comprising” Carmichael teaches (¶0094) computer implementation.
As to “tracking eye gazing data of one or more users for one or more media contents” Carmichael teaches (¶0002, ¶0007) preference information includes information about the user’s pupil dilations while consuming the media asset; (¶0007 and ¶0024) received preference information includes whether the user’s eyes turned away from watching the media asset.
As to “associating the tracked eye gazing data of the one or more users with one or more unique user accounts; analyzing the tracked eye gazing data of each of the one or more users for the one or more media contents” Carmichael teaches (¶0003) one way to provide recommendations to the user is to determine which movies the user prefers and what about those movies she prefers (implies a unique user). A model is used to determine which movies are similar to other movies based on user preference information with respect to those movies. For example a user may have watched the movie “Terminator” the model may retrieve from user preference information, data indicating that the user watched the movie twice, watched it entirely, rewound the movie to watch specific scenes twice and rated the movie as a 9 on a scale of 1 to 10. The model may determine, based on those facts that the user like “Terminator” a great deal and will then find another movie similar to “Terminator” to recommend to the user; (¶0007) content provider stores user preference information.
modifying a user-inserted rating of the one or more media contents based on a percentage of the time that the user was engaged…, wherein the percentage of the time that the user was engaged is determined based on the analyzed eye gazing data of each of the one or more users.” Carmichael teaches (¶0002 and ¶0024) preference information includes the percentage of the media asset that the user consumed/viewed; (¶0063, ¶0071, ¶0156, ¶0199) adjusting the user preference details based on levels of enjoyment that are expressly input by the user (i.e., ratings) and the implicit monitored user interaction/preference level; (¶0002, ¶0008, ¶0025) data about user interactions/user preference information may include user ratings of the media asset, whether the user’s eyes turned away from watching the media asset; (¶0081, ¶0143-¶0146, and Fig. 5) user preference information is displayed. 
Carmichael does not teach that the tracking of the eye gazing data is “via a continuously monitoring camera.” However, Li teaches (¶0015) sensors are used to infer user reactions; (¶0031) front-facing camera can detect and track users eyes; (¶0043) a data collection process which is performed on one or more portions of a presentation of media content or can be performed over the entire presentation of media content and can continuously run a contour matching algorithm on each frame for face detection, if a face is detected the system can run contour matching for eye detection.
As to “comparing the analyzed tracked eye gazing data of each of the one or more users with media content metadata, wherein the media content metadata 
As to “determining which of the one or more media contents leads to greater user attention, for the one or more users, based on the comparison.” Li teaches (¶0015 and ¶0041) extracting the most relevant portion of the content for the content highlights, where the relevancy is determined by the users based on their user reactions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that uses eye-tracking data to determine a user’s preference as taught by Carmichael with the continuously monitoring all the segments of a content as taught by Li for the benefit of recommending media content to users, generating content ratings, and content highlights (¶0021.)\
Carmichael and Li do not teach “of one or more time segment of the one or more media contents, wherein the one or more critical time segments comprise at least a climax scene of the media content.” However, Frank teaches (¶0057) a token for a movie’s dramatic climax; (¶0083, ¶0075-¶0076) assigning user’s interest level to tokens extracted from a movie according to eye-tracking information. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system 
Carmichael, Li, and Frank do not teach that the percentage of time is “during the critical time segments.” However, Ramaswamy teaches (¶0048) eyetracker to detect the audience gaze; (¶0050, ¶0054 and ¶0065) eye tracker 302 combines measurements and/or calculations taken in connection with a plurality of frames (e.g., consecutive frames), determines a likelihood or categorization of the level of engagement of the corresponding audience member for the period of time corresponding to the twenty frames. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Carmichael, Li, and Frank that uses eye-tracking data to determine a user’s attention during climax with the determining the percentage of engagement for multiple frames for the benefit of obtaining accurate exposure data (¶0004.)

Regarding claim 4, “The computer-implemented method of claim 1, further comprising: displaying an overall viewership value of the one or more media contents together with the analyzed eye gazing data of each of the one or more users.” Carmichael teaches (¶0145 and Fig. 5) control circuitry determines that one thousand users have watched the movie “Titanic” and Five hundred of those users watched the movie completely and another five hundred of them 

Regarding claim 6, “The computer-implemented method of claim 4, further comprising: identifying one or more segments in the one or more media contents where each of the one or more users are engaged above, or equal to, a threshold value; and identifying one or more segments in the one or more media contents where each of the one or more users are engaged below the threshold value.” Li teaches (¶0019) collected data is used to automatically generate content ratings; (¶0075) “enjoyable” segments, 4 points and up, to generate highlights of a movie; (¶0064) from the ratings of users learning that minute 1 is intense and minute 5 is boring; (¶0065) rating/labeling each 3-second entry; (¶0068 and ¶0073) labeling segments that describe the viewer’s reaction through sensing.

Regarding claim 7, “The computer-implemented method of claim 1, wherein the analyzed eye gazing data of each of the one or more users for the one or more media contents are analyzed based on at least one of the following in a group consisting of: average duration of each of the one or more users' eye gazing engagement data with the displayed media content, a number of occurrences of each of the one or more users' disengagement with the displayed media content, a percentage of each of the one or more users' engagement with the displayed media content, a time stamp of when each of the one or more 

Regarding claim 9, “A computer program product for implementing a program that manages a device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instruction executable by a processor of a computer to perform a method, the method comprising” Carmichael teaches (¶0094) computer implementation.
The remainder of claim 9 is similar to claim 1, thus its rejection is similar to claim 1. 

Regarding claim 11, “The computer program product of claim 9, further comprising: displaying an overall viewership value of the one or more media contents together with the analyzed eye gazing data of each of the one or more users” Carmichael teaches (¶0145 and Fig. 5) control circuitry determines that one thousand users have watched the movie “Titanic” and Five hundred of those users watched the movie completely and another five hundred of them watched 98% of the movie control circuitry will calculate the percentage watched as 99%.


Regarding claim 13, its rejection is similar to claim 7. 

Regarding claim 15, its rejection is similar to claim 9.

Regarding claim 17, its rejection is similar to claim 11. 

Regarding claim 19, its rejection is similar to claim 7. 

Claims 3, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael, Li, Frank, and Ramaswamy in view of Peterson (US 20150156529.)
Regarding claim 3, Carmichael, Li, Frank, and Ramaswamy do not teach “The computer-implemented method of claim 1, further comprising: determining a weight of the user-inserted rating for each of the one or more users, based on the comparison, wherein the weight of the user-inserted rating increases as a 

Regarding claim 5, “The computer-implemented method of claim 3, further comprising: determining a weight of an overall viewership value for each of the one or more users, based on the comparison, wherein the weight of the overall viewership value increases as the user engagement increases during the one or more critical time segments; and adjusting the overall viewership value based on the determined weight of the overall viewership value.” Peterson teaches (¶0084 and ¶0144) calculating a score by only taking into consideration 

Regarding claim 12, Carmichael, Li, Frank, and Ramaswamy do not teach “The computer program product of claim 9, further comprising: determining a weight of the user-inserted rating for each of the one or more users, based on the comparison, wherein the weight of the user-inserted rating increases as a percentage of user engagement increases during the one or more critical time segments; and adjusting the user-inserted rating based on the determined weight of the user-inserted rating; determining a weight of the overall viewership value for each of the one or more users, based on the comparison, wherein the weight of the overall viewership value increases as the user engagement increases during the one or more critical time segments; and adjusting the overall viewership value based on the determined weight of the overall viewership value.” However, Peterson teaches (¶0084 and ¶0144) calculating a score by only taking into consideration or by weighing more heavily user scores for media asset 608 received from users who were experiencing a biometric state corresponding to a particular biometric characteristic (e.g., focus on the content) when interacting with the media asset; (¶0083 and Fig. 6) displaying a user ratings/scores indication 610 along with an indication that the users paid full 

Regarding claim 18, its rejection is similar to claim 12.

Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael, Li, Frank, and Ramaswamy in view of Burger et al. (US 20120324494, hereinafter Burger.)
Regarding claim 8, Examiner notes that Li teaches (¶0025) enable the advertisement industry to identify the mood of the users and provide an ad accordingly, for instance a user who responds to a particular scene with a particular user reaction can be presented with a specific ad.
Carmichael, Li, Frank, and Ramaswamy do not teach “The computer-implemented method of claim 6, further comprising: determining placement for an advertisement within the identified one or more segments in the one or more media contents where each of the one or more users are engaged above, or equal to, the threshold value.” However, Burger teaches (¶0024 and ¶0026) using emotional response data from sensor and advertisement information (e.g., metadata identifying a particular advertisement the viewer was watching when 

Regarding claim 14, its rejection is similar to claim 8. 

Regarding claim 20, its rejection is similar to claim 8. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425